UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6139



GLENN RUSSELL HALL, JR.,

                                             Petitioner - Appellant,

          versus


LISA EDWARDS, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-01-837)


Submitted:   April 18, 2002                 Decided:   April 26, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glenn Russell Hall, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Glenn Russell Hall, Jr., appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).    We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.         See Hall v. Edwards, No. CA-01-

837 (W.D. Va. Jan. 7, 2002). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and    argument   would   not    aid   the

decisional process.




                                                                   DISMISSED




                                    2